DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending in this application.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because of the following informalities:
Fig. 1 are missing units or other labels for the axes to fully explain the meaning of the graph. 
Fig. 2 is difficult to visually interpret based on the handwritten nature of the drawing and what the Examiner believes to be the numerical element labels.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fractionizing unit configured and arranged for”, “compression units configured and arranged for”, and “control unit configured and arranged for” in claim 6.

Regarding the term “fractionizing unit”, the term is a generic placeholder. There is no evidence that one of ordinary skill in the art would understand the structure by looking at the term. Further, the term is modified by the functional language “configured 

Regarding the term “compression units”, the term is a generic placeholder. There is no evidence that one of ordinary skill in the art would understand the structure by looking at the term. Further, the term is modified by the functional language “configured and arranged for”, but is not modified by a sufficient structure for performing the claimed function. Specifically, “compression units” is a mere functional description.

Regarding the term “control unit”, the term is a generic placeholder. There is no evidence that one of ordinary skill in the art would understand the structure by looking at the term. Further, the term is modified by the functional language “configured and arranged for”, but is not modified by a sufficient structure for performing the claimed function. Specifically, “control unit” is a mere functional description.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The “fractionizing unit” is a filter as per the specifications at p. 5, lines 19-33, where the fractionizing unit provides information to be handled by the control unit, where the control unit is further connected to a switch, providing structural basis for the 
The “compression unit” receives information from both the fractionizing unit and control unit, where the control unit is further connected to a switch, as per the specifications at p. 5, lines 19-33, providing structural basis for the compression unit of the device, and where the broadest reasonable interpretation of a switch can be implementation as software executed on a processor or physical circuitry.
The “control unit” is connected to a switch, as per the specifications at p. 5, lines 19-33, which provides the structural basis for the control unit of the device, and where the broadest reasonable interpretation of a switch can be implementation as software executed on a processor or physical circuitry. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurmann et al. (US PG Pub No. 2013/0223662), as found in the IDS, hereinafter Kurmann.

Regarding claim 1, Kurmann teaches
A process for modifying an audio signal that comprises the following steps (a method, i.e. process, for adjusting a hearing device [0007]):
determining a compression parameter of the audio signal (a set of process and adjustment parameters is provided, i.e. determining a compression parameter, for use in processing or adjusting operations [0018], where the parameters can be adjusted based on a sound situation or acoustical input signal, i.e. of the audio signal [0053-7]);
fractionizing the audio signal into different frequency bands (the signal, i.e. audio signal, is transformed into the frequency domain, where the number of frequency ;
obtaining values of the compression parameter for each of the frequency bands (the process parameters are adjusted according to an adjustment parameter, i.e. obtaining values of the compression parameter, corresponding to a particular frequency band, where each frequency band can be controlled separately from the other frequency bands, i.e. for each of the frequency bands [0028]);
compressing one or more of the frequency bands as a function of the determined compression parameter (the particular frequency band is processed, i.e. compressing one or more of the frequency bands, according to the related process parameter, i.e. as a function of the determined compression parameter [0026]); and
 wherein the values of the compression parameter are obtained by I/O functions for each frequency band (the set of process parameters, where each parameter is associated with a particular frequency band, i.e. each frequency band [0075], also has an associated set of adjustment parameters that are used to adjust the process parameter, i.e. values of the compression parameter are obtained by the I/O functions [0082-4]), where the I/O functions use a single control parameter as an input value (the adjustment command is forwarded as a scalar value that is a single control value, i.e. the I/O functions use a single control parameter, which is provided by the user via an interface, i.e. input value [0030-1]).  



A device for modifying an audio signal comprising (a device for adjusting to the hearing preferences of a user, i.e. modifying an audio signal [0007:1-3]):
at least one fractionizing unit configured and arranged for fractionizing an incoming audio signal into different frequency bands (the signal, i.e. audio signal, is transformed into the frequency domain, such as by a filter, i.e. at least one fractionizing unit, where the number of frequency bands can be chosen to cover a relevant range, and where different frequency bands can be processed separately from the other signal components, i.e. fractionizing…into different frequency bands [0024],[0027],[0029],[0076]);
a plurality of compression units configured and arranged for compression of at least a part of the frequency bands in response to a determined compression parameter (the particular frequency band is processed, i.e. compression of at least a part of the frequency bands, according to the related process parameter, i.e. in response to a determined compression parameter, where processing is performed for each frequency band based on its associated parameter, and each frequency band is processed separately by the processing unit, i.e. a plurality of compression units [0024],[0026]);
and a control unit configured and arranged for determining values of a compression parameter by means of a specific I/O function for each frequency band and a single control parameter as an input value, and wherein the control unit controls each of the plurality of compression units (the set of process parameters, where each parameter is associated with a particular frequency band, i.e. .  

Regarding claims 2 and 7, Kurmann teaches claims 1 and 6, and further teaches
the compression parameter is a characteristic gain of a compression of the audio signal (the set of process parameters, i.e. compression parameter, is a set of gains, i.e. characteristic gain, where each gain may control an amplification or attenuation of the signal within the related frequency band, i.e. compression of the audio signal [0075]).  

Regarding claims 3 and 8, Kurmann teaches claims 1 and 6, and further teaches
the compression parameter is a characteristic amplitude at which a gain of the audio signal changes (the process parameters, i.e. compression parameter, can be adapted as a function of the level of the acoustical input signal, i.e. characteristic amplitude, where amplification of the signal changes, i.e. at which a gain of the audio signal changes, based on the level of the acoustical input signal [0053],[0057],[0059:10-14]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurmann, in view of Baechler et al. (U.S. PG Pub No. 2011/0150256), as found in the IDS, hereinafter Baechler.

Regarding claims 4 and 9, Kurmann teaches claims 1 and 6.
While Kurmann provides the adjustment of process parameters based on an adjustment command, Kurmann does not specifically teach that the process parameter for a particular frequency is equal to or greater than the process parameter values of all the lower frequencies, and thus does not teach
for every value of the single control parameter, the value of the compression parameter of a frequency band is equal to or greater than the values of the compression parameters of all frequency bands covering lower frequencies.  
Baechler, however, teaches for every value of the single control parameter, the value of the compression parameter of a frequency band is equal to or greater than the values of the compression parameters of all frequency bands covering lower frequencies (a linear compression factor (CF) or logarithmic compression factor (LCF), i.e. compression parameter, may have a single value over all of the input frequency range, where a frequency band is compressed using the same compression factor regardless of its location on the frequency axis, i.e. equal to…the values of the compression parameters of all frequency bands covering lower frequencies (Fig. 1),[0095], where the value of the compression factor can be predefined for particular states of the end-user controllable parameter, i.e. every value of the single control parameter (Fig. 6),[0133]).  
Kurmann and Baechler are analogous art because they are from a similar field of endeavor in adjusting audio signals in hearing aid devices to tailor the output to a user hearing profile. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the adjustment of process parameters based on an adjustment command teachings of Kurmann with a specific scenario where the compression factor has a single value over all of the input frequency range, where the value is chosen by an end-user as taught by Baechler. The motivation to do so would have been to achieve a predictable result of enabling the end-user to adjust settings on a hearing aid device using predefined parameters for particular sound environments (Baechler [0133]).
Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurmann, in view of Knox et al. (U.S. PG Pub No. 2011/0200214), hereinafter Knox.

Regarding claims 5 and 10, Kurmann teaches claims 1 and 6.
While Kurmann provides the adjustment of a set of process parameters through a single control value, Kurmann does not specifically teach the use of multiple control values, and thus does not teach
the values of two compression parameters are obtained by using two control parameters using two control parameters [[(x)]] as the input value.
Knox, however, teaches the values of two compression parameters are obtained by using two control parameters using two control parameters [[(x)]] as the input value (the hearing aid profile is a collection of acoustic configuration settings, including one or more parameters designed to shape the sound, i.e. two compression parameters, such as signal amplitude and gain characteristics, and the user may provide input for one or more user-selectable elements, i.e. two control parameters as the input value, where the hearing aid profile is adjusted in response to the inputs so as to adjust the sound shaping and response characteristic of the hearing aid, i.e. values of the two compression parameters are obtained [0023-4]).
Kurmann and Knox are analogous art because they are from a similar field of endeavor in adjusting audio signals in hearing aid devices to tailor the output to a user hearing profile. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the adjustment of a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Andersen et al. (U.S. Patent No. 9525950): Frequency based gain control in a hearing aid.
Paludan-Mueller et al. (U.S. Patent No. 8045739): Use of a band split filter and compressor gains to adjust output sound in a hearing aid. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE A K SCHMIEDER/Examiner, Art Unit 2659   

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659